Moore, J.
This is an application to require the circuit judge to vacate an order quashing a writ of attachment issued in a suit wherein relator is plaintiff and Abraham B. Kaufman is defendant. The debt from defendant was not due at the time the writ was sued out. It is claimed on the part of the respondent that the writ was properly quashed; citing Howell v. Muskegon Circuit Judge, 88 Mich. 361, and McCrea v. Muskegon Circuit Judge, 100 Mich. 375. The writ of attachment was based upon three affidavits. These affidavits, in addition to showing such facts as would have been sufficient, if the debt had been due, to entitle the relator to the writ, showed in detail such facts and circumstances as to establish, by a reasonable and logical inference, fraud upon the part of the defendant, and showed the necessity for the issuance of the writ of attachment before the debt came due. These affidavits supplied the proof of facts and circumstances which were lacking in the case of Howell v. Muskegon Circuit Judge, supra, and McCrea v. Muskegon Circuit Judge, supra. We think the affidavits comply with the requirements of the statute (3 How. Stat. § 8016a), as construed in Mosher v. Bay Circuit Judge, 108 Mich. 503.
The writ will issue as prayed.
The other Justices concurred.